C. A. 11th Cir. [Certiorari granted, 518 U. S. 1056.] Motion of the Acting Solicitor General for divided argument granted, and time allotted for oral argument is as follows: 25 minutes for petitioner, 25 minutes for amicus curiae, and 10 minutes for the Acting Solicitor General. Counsel for petitioner and the amicus curiae appointed by this Court are directed to file responses to the suggestion of mootness filed by the Acting Solicitor General on December 20, 1996. The responses, prepared temporarily under Rule 33.2 of the Rules of this Court, are to be filed with the Clerk and served upon counsel on or before noon, Wednesday, January 8, 1997.